Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                            DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered. Claims 31-50 were pending in the application.  Claims 31-50 have been allowed.  

                                                                     Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses and claims only subject matter disclosed in original prior application No. 10/996,795, filed on 11/24/2004, and names the inventor or at least one joint inventor named in the prior application. Therefore, priority for all the claims of this application is given to 11/24/2004, the filing date of the prior application No. 10/996,795.

    Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

                                    Examiner’s Reasons for Allowance
Claims 31-50 are allowed.  No reason for allowance is necessary as the record is clear in light of further search conducted, persuasive arguments (see applicant’s remarks filed on 10/26/2021), and prosecution history of the parent applications. See MPEP 1302.14(1).
Mow, US 6,668,045 B1 and Rosenfield et al, US 7,664,689 B1 were cited as the closest prior art of the record during the prosecution of the parent applications, however these references taken singly or in combination with one another do not teach the claimed limitations of the instant application.
Closest prior art in the record, Mow, US 6,668,045 B1 teaches    a computerized system that allows inmates of a correctional institution to communicate with parties outside the facilities via telephonic or electronic messaging events. The system provides a means to bill for the events while controlling to whom the inmate can communicate with or from whom they may receive communications, including controlling the method, the length, limited content editing, the frequency of communicating, storage of and the manner of alerting a recipient of a message or receipt thereof (See Abstract) Mow additionally teaches when the inmate receives the audio alert from the Inmate Mow fails to teach expressly the safe terminal located at the institution and isolated from the internet, the safe terminal accesses secure communications platform software only and blocks the inmate from accessing the internet; and a control platform coupled to said safe terminal, the control platform is located remote from the institution, is configured to receive the message from the safe terminal.
Closest prior art in the record, Rosenfield et al, US 7,664,689 B1 teaches a system/ method for managing transactions within a controlled environment facility provide an information management engine integrating transaction functionality and telephone calling functionality, establish an account associated with a resident of the controlled environment facility, and use the information management engine to conduct transactions associated with residents of the controlled environment facility. The transactions include at least requests, by the resident, for deposits into the account by a party outside of the controlled environment facility. The system/ method accepts requests from the resident and utilize the telephone calling services of the information management engine to facilitate the request for deposit (See Abstract) However,  Rosenfield et al fails to disclose expressly wherein the safe terminal accesses secure communications platform software only and blocks the inmate from accessing 

                                                                   Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494